UNITED STATES, Appellee

                                    v.

     Heather D. LUBICH, Electronics Technician Second Class
                      U.S. Navy, Appellant

                              No. 12-0555

                       Crim. App. No. 201100378

       United States Court of Appeals for the Armed Forces

                       Argued February 19, 2013

                          Decided May 3, 2013

ERDMANN, J., delivered the opinion of the court, in which BAKER,
C.J., STUCKY and RYAN, JJ., and EFFRON, S.J., joined.

                                 Counsel


For Appellant:    Lieutenant Kevin S. Quencer, JAGC, USN (argued).

For Appellee: Major William C. Kirby, USMC, (argued); Colonel
Kurt J. Brubaker, USMC, Colonel Stephen C. Newman, USMC, and
Brian K. Keller, Esq. (on brief).

Military Judge:   Carole J. Gaasch


       This opinion is subject to revision before final publication.
United States v. Lubich, No. 12-0555/NA

     Judge ERDMANN delivered the opinion of the court.

     At a special court-martial with members, Electronics

Technician Second Class (ET2) Heather D. Lubich was convicted,

contrary to her pleas, of one specification of attempted

larceny; one specification of wrongfully and knowingly

transferring, possessing, or using a means of identification of

another person; and one specification of impersonating a

commissioned officer with the intent to defraud; in violation of

Articles 80 and 134, Uniform Code of Military Justice (UCMJ), 10

U.S.C. §§ 880, 934 (2006).    The convening authority approved the

sentence of forty-five days confinement, forfeiture of $1,300

pay per month for two months, reduction to E-3, and a bad-

conduct discharge.   The United States Navy-Marine Corps Court of

Criminal Appeals (CCA) affirmed the findings and sentence.

United States v. Lubich, No. NMCCA 201100378, 2012 CCA LEXIS

767, at *9 (N-M. Ct. Crim. App. Apr. 19, 2012).

     Military Rule of Evidence (M.R.E.) 901(a) provides that

“[t]he requirement of authentication or identification as a

condition precedent to admissibility is satisfied by evidence

sufficient to support a finding that the matter in question is

what its proponent claims.”   We granted review in this case to

determine whether the military judge abused her discretion when

she overruled a defense authentication objection and admitted




                                  2
United States v. Lubich, No. 12-0555/NA

two Government exhibits which were based on computerized data.1

We hold that the military judge did not abuse her discretion and

affirm the decision of the CCA.

                              Background

        The charges against Lubich were based on allegations that

she impersonated her supervisor, a commissioned officer, by

using his name, personal information and Leave and Earnings

Statement (LES), to apply for a $10,000 loan from Omni

Financial, Inc. via the Internet.      In the course of the

investigation, the Naval Criminal Investigative Service (NCIS)

made a request to the Information Assurance Department of the

Navy-Marine Corps Intranet (NMCI) for Lubich’s Internet account

data.    NMCI downloaded the requested data on six CD-ROMs and

sent the discs to NCIS.

        At trial, Erik Schmidt, a cyber forensic examiner with

NCIS, testified that he conducted a forensic examination of the

six CD-ROMs provided by NMCI utilizing automated forensic tool



1
    We granted review of the following issue:

        Whether the military judge erred by overruling defense
        counsel’s foundation and authentication objections and
        admitting computerized data evidence gathered by an
        unnamed Navy-Marine Corps Intranet (NMCI) analyst who
        used an unidentified process with unknown reliability
        to collect data related to Appellant’s network user
        activity.

United States v. Lubich, 71 M.J. 394 (C.A.A.F. 2012) (order
granting review).

                                   3
United States v. Lubich, No. 12-0555/NA

programs.2    Schmidt’s examination produced two computerized

reports:     Prosecution Exhibit (PE) 19, a report which listed the

web sites accessed by Lubich’s account and the dates and number

of times the web sites were accessed; and PE 23, a report that

compiled the user names and passwords for the web sites accessed

from Lubich’s Internet account.3

     Following a brief foundational examination, the Government

moved for the admission of PE 19.      The defense objected on the

grounds that Schmidt lacked the “requisite personal knowledge to

authenticate th[e] document” and the military judge convened an

2
  Schmidt utilized EnCase Forensic and AccessData Forensic
Toolkit.
3
  PE 19 is titled “Internet Explorer Cookie Index,” and is based
on the Index.DAT file of Lubich’s account. Schmidt testified
that “[a] cookie is a text file that is saved on your user’s
profile from web pages; when you visit the web page, it tracks
the user’s access.” Schmidt testified that cookies are
automatically created and stored in a “database type” file
called Index.DAT. PE 19 is a 179-page report which recounts
information about hundreds of cookies, such as the “URL,”
“Filename,” “Last Accessed” date, and “Hits.” Notably, the
“URL” field for each of the hundreds of cookies reads
“Cookie:heather.lubich@” followed by the name of the relevant
web site. Similarly, the “Filename” field for each of the
hundreds of cookies reads “heather.lubich@,” followed by an
identifier for the site and the extension “.txt.” PE 23, on its
face, is a “NTUSER.DAT Registry Report” from the
“HEATHER_LUBICH” account. Schmidt testified that NTUSER.DAT is
a Windows Operating System file that holds data for a user
account profile, and stores saved user names and passwords for
web sites that the user visited. As printed, the Registry
Report notes on every page that it is the NTUSER.DAT of the
HEATHER_LUBICH account. The saved user names and passwords
noted on the report include, on a number of occasions, Lubich’s
official Navy e-mail address, her password, and her Social
Security number.




                                   4
United States v. Lubich, No. 12-0555/NA

Article 39(a), UCMJ, 10 U.S.C. § 839(a) (2006), session to

address the objection.   During the Article 39(a) hearing, the

defense expanded their objection to include a Confrontation

Clause objection and told the military judge that he had the

same objections to the admission of PE 23.      The authentication

objection was directed at the data contained on the CD-ROMs

which had been provided by NMCI.       The defense argued that “[The

data] can’t be authenticated without somebody from NMCI

testifying to the collection processes that took the data from

ET2 Lubich’s computers to those six CDs that Mr. Schmidt was

given a week or two ago.”

     In response to questions from the military judge as to the

process NMCI utilized to gather the data from Lubich’s Internet

accounts, Schmidt testified as follows:

     It’s an automated process. They enter the user
     account information in this process which in the
     background will run the search through the server logs
     and then find the computers and then remotely pull the
     folders themselves from the user accounts, the My
     Documents and folder settings -- or section, to the
     work station. He’s actually located over on the East
     Coast out in Washington -- I’m sorry -- Norfolk. He
     will then burn the information to a CD-ROM and then
     ship it Fed Ex to our office.

The military judge asked if there was “any discretion on the

part of the person drawing the data, or is it all automated?”

Schmidt replied, “[t]he only interaction would be burning it

[to] the CD-ROM itself I think.”       On cross-examination during

the Article 39(a) hearing, Schmidt testified that he had never


                                   5
United States v. Lubich, No. 12-0555/NA

worked at NMCI and was not familiar with all the software they

utilized.   When asked whether someone at NMCI had personally

verified which computers Lubich used, Schmidt responded, “I

couldn’t tell you.   I can’t testify to that.”

     Following Schmidt’s testimony and counsel’s arguments

regarding authentication and the Confrontation Clause, the

military judge ruled:

     I believe that argument goes more to the weight of the
     evidence, and you certainly can explore that in cross-
     examination. The objection is overruled. I find that
     both Prosecution Exhibits 19 and 23 for identification
     have been sufficiently authenticated and that the
     Confrontation Clause is not implicated because we’re
     dealing with an automated process, no conclusions in
     these documents themselves and, again, it’s an
     automated process with very little discretion involved
     on the part of the person that was obtaining the data.

     So Prosecution Exhibits 19 and 23 for identification
     are received into evidence.

     Schmidt’s subsequent testimony, based on the data in PEs 19

and 23, linked Lubich’s account and her user name and password

to the loan application which utilized her supervisor’s name,

Social Security number and LES.4       On cross-examination, Schmidt

testified that there was no way to know whether Lubich was

sitting at her computer at the times when certain data was

4
  PE 19 revealed that someone using Lubich’s account visited the
web site, “secure.yesomni.com,” the web site of the company to
which she allegedly sent the loan application in the name of her
supervisor, fifteen times. PE 19 showed that
“secure.yesomni.com” was last accessed May 18, 2009. Similarly,
PE 23 shows that someone using the HEATHER_LUBICH account input
the Social Security numbers of Lubich and her supervisor into
“secure.yesomni.com” on March 25, 2009.

                                   6
United States v. Lubich, No. 12-0555/NA

entered or if she logged in with her password, then left the

computer and someone else sat down in her place.    He also

testified that he had not personally accessed the computer hard

drives to obtain the information on the CD-ROMs and that it was

possible there was additional information on the hard drives.

      During closing arguments, trial counsel argued that PEs 19

and 23 provided direct evidence that Lubich stole the victim’s

identity and used his Social Security number in an attempt to

obtain a loan from Omni Financial.   Lubich was convicted of

attempted larceny, identity theft, and impersonating a

commissioned officer with an intent to defraud.    The CCA

affirmed, holding that Schmidt’s descriptions of the processes

used to download the data to the CD-ROMs properly authenticated

PEs 19 and 23.   Lubich, 2012 CCA LEXIS 767, at *8-*9.

                            Discussion

      At trial, “the Government bears the burden of establishing

an adequate foundation for admission of evidence against an

accused.”   United States v. Maxwell, 38 M.J. 148, 150 (C.M.A.

1993) (citation omitted).   “The Government may meet its burden

of proof with direct or circumstantial evidence.”    Id. at 150-

51.   On appeal, we review a military judge’s decision to admit

evidence for an abuse of discretion.     United States v. Freeman,

65 M.J. 451, 453 (C.A.A.F. 2008) (citation omitted).     “An abuse

of discretion occurs when the trial court’s findings of fact are



                                 7
United States v. Lubich, No. 12-0555/NA

clearly erroneous or if the court’s decision is influenced by an

erroneous view of the law.”   Id.       “‘Further, the abuse of

discretion standard of review recognizes that a judge has a

range of choices and will not be reversed so long as the

decision remains within that range.’”       Id. (citation omitted).

     Lubich argues that the military judge erred because Schmidt

did not establish the reliability, accuracy, or trustworthiness

of the data NCIS received from NMCI.       Lubich urges the court to

reverse the CCA and suggests we adopt the type of detailed

analyses for the authentication of computerized data set forth

in In re Vee Vinhnee, 336 B.R. 437 (B.A.P. 9th Cir. 2005), and

Lorraine v. Markel, 241 F.R.D. 534 (D. Md. 2007).5       Lubich also

relies on this Court’s analysis for the authentication of video

surveillance footage in United States v. Harris, 55 M.J. 433

(C.A.A.F. 2001), as an example of the type of authentication

process the court should require for the admission of

computerized data.   Finally, Lubich argues that the admission of

PEs 19 and 23 was not harmless because the error had a

substantial influence on the findings.

     The Government counters that the military judge did not err

in the authentication of PEs 19 and 23 because she was

satisfied, by a preponderance of the evidence, that the matter

5
  In re Vee Vinhnee adopted an eleven-step analysis for the
foundation of computer records. 336 B.R. at 446. Lorraine
cited this eleven-step test in its analysis of the foundational
requirements for electronic records. 241 F.R.D. at 558.

                                    8
United States v. Lubich, No. 12-0555/NA

in question was what it purported to be based on Schmidt’s

testimony.   According to the Government, Lubich’s NMCI account

data was automatically stored and collected by an NMCI process

with only minimal human interaction.   Finally, the Government

argues that the fact that Schmidt did not personally collect the

data goes to its weight, not its admissibility.

     “The requirement of authentication or identification as a

condition precedent to admissibility is satisfied by evidence

sufficient to support a finding that the matter in question is

what its proponent claims.”   M.R.E. 901(a).   Evidence may be

authenticated through the testimony of a witness with knowledge

“that a matter is what it is claimed to be.”   M.R.E. 901(b)(1).

M.R.E. 901(b)(9) permits evidence resulting from a “process or

system” to be authenticated via “[e]vidence describing [the]

process or system used to produce [the] result and showing that

the process or system produces an accurate result.”

     It is important in this case to identify the basis for the

defense objection.   Authentication simply requires establishing

that the evidence is what the proponent claims it to be.6    M.R.E.


6
  Much of the case law addressing the authentication of computer
data, including the authority relied on by Lubich, see supra p.8
and note 5, analyzes the requirements of M.R.E. 901 in the
context of M.R.E. 803(6), the business records exception to the
rule against hearsay. See, e.g., In re Vee Vinhnee, 336 B.R. at
444 (“The primary authenticity issue in the context of business
records is . . . .”); Lorraine, 241 F.R.D. at 542 (“The
requirement of authentication and identification also insures
that evidence is trustworthy, which is especially important in

                                 9
United States v. Lubich, No. 12-0555/NA

901(a).    Here the Government claimed that the data contained on

the six CD-ROMs was taken from Lubich’s NMCI Internet accounts.

During argument on the motion, the military judge invited the

defense counsel to elaborate on the authentication objection.

Defense counsel responded, “It’s my understanding that the data

that Mr. Schmidt analyzed came from Petty Officer Lubich’s

computers at NSAWC.7    I mean, I don’t think there’s any dispute

about that.”    This is significant as the defense recognized that

the data was from Lubich’s Internet accounts, but nevertheless

argued that it was necessary to have direct testimony from NMCI

personnel as to the process utilized by NMCI to collect the

data.

        In United States v. Blanchard, 48 M.J. 306, 309 (C.A.A.F.

1998), we noted that the M.R.E. 901 is the same as Fed. R. Evid.


analyzing hearsay issues. Indeed, these two evidentiary
concepts often are considered together when determining the
admissibility of exhibits or documents.”). While authentication
and hearsay are distinct issues, some cases conflate the two or
use the same facts to address both issues. See In re Vee
Vinhnee, 336 B.R. at 444 (“Ordinarily, because the business
record foundation commonly covers the ground, the authenticity
analysis is merged into the business record analysis without
formal focus on the question.” (citing 5 Weinstein § 900.06 [2]
[a])). However, authentication under M.R.E. 901 and
admissibility as a hearsay exception are distinct inquiries.
Authenticity is a “condition precedent to admissibility” and
requires only a prima facie showing that is “sufficient to
support a finding that the matter in question is what its
proponent claims.” M.R.E. 901(a). As the business records
hearsay exemption is not at issue in this case, our analysis
focuses solely on authentication under M.R.E. 901, and we
distinguish our analysis from those cases which blend
authentication and hearsay analyses.
7
  “NSAWC” is the Naval Strike and Air Warfare Center.

                                  10
United States v. Lubich, No. 12-0555/NA

901 and embraces the well-established view that authentication

is a component of relevancy.   We stated:

     [I]t requires a preliminary determination by the judge
     that sufficient evidence of authenticity exists to
     present the authenticity question to the members for
     their ultimate factual determination. See generally
     United States v. Sliker, 751 F.2d 477 (2d Cir. 1984);
     see Ricketts v. City of Hartford, 74 F.3d 1397, 1411
     (2d Cir. 1996) (judge’s discretion to exclude evidence
     on authenticity ground is limited to deciding whether
     sufficient proof exists for a reasonable juror to
     determine authenticity). It suffices to say that
     these same principles are applicable at courts-martial
     and, accordingly, federal court of appeals decisions
     applying these principles would be most helpful. See
     United States v. Richendollar, 22 M.J. 231 (C.M.A.
     1986).

Id. at 309-10.

     The process for authentication is more fully discussed in 5

Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal

Evidence § 901.02[3], at 901-13 to 901-14 (Joseph M. McLaughlin

ed., 2d ed. 2003) (footnotes omitted):

          Generally speaking, the proponent of a proffered
     item of evidence needs only to make a prima facie
     showing that the item is what the proponent claims it
     to be. . . .

          Once the proponent has made the requisite
     showing, the trial court should admit the item,
     assuming it meets the other prerequisites to
     admissibility, such as relevance and compliance with
     the rule against hearsay, in spite of any issues the
     opponent has raised about flaws in the authentication.
     Such flaws go to the weight of the evidence instead of
     its admissibility. The trial court’s admission of the
     exhibit means only that the fact finder may consider
     the item of evidence during its deliberations. The
     fact finder remains free to disregard the item if the
     trial evidence overcomes the preliminary showing of
     authenticity.


                                11
United States v. Lubich, No. 12-0555/NA

Weinstein explains “[i]n general, electronic documents or

records that are merely stored in a computer raise no computer-

specific authentication issues.    If a computer processes data

rather than merely storing it, authentication issues may arise.”

Weinstein & Berger § 900.06[3], at 900-68.

     Schmidt’s testimony satisfied the rules set forth in

Blanchard and as discussed in Weinstein’s Federal Evidence.

During the Article 39(a) session, Schmidt explained that he had

worked in this area for seven years.   He described the

collection process that retrieved the data from Lubich’s account

on two occasions.   First, in response to trial counsel’s

question about how the data was collected, Schmidt explained:

     The Information Assurance Department reviews server
     logs for the network and verifies from the server logs
     themselves what computers the user account logged
     into. They, in turn -- it’s all an automated process
     -- in turn will go to the computer itself and copy
     that user account’s profile and provide it and burn it
     to CD-ROM.

Later Schmidt described the automated process in more detail to

the military judge:   NMCI personnel “enter the user account

information in this process which in the background will run the

search through the server logs and then find the computers and

then remotely pull the folders themselves from the user accounts

. . . to the work station.”   He also testified that he verified

this process with NMCI.




                                  12
United States v. Lubich, No. 12-0555/NA

     The Government therefore made a prima facie showing of

authenticity by presenting evidence sufficient to allow a

reasonable juror to find that data on the six CD-ROMs was data

from Lubich’s Internet accounts.     Schmidt’s testimony

established that NMCI transferred data stored on the computers

to the CD-ROMs utilizing an automated process rather than

analyzing or manipulating the data.    See United States v. Tank,

200 F.3d 627, 630 (9th Cir. 2000) (“‘Any question as to the

accuracy of the printouts . . . would have affected only the

weight of the printouts, not their admissibility.’” (alteration

in original) (quoting United States v. Catabran, 836 F.2d 453,

458 (9th Cir. 1988))).

     The Government also met several of the illustrative

criteria of M.R.E. 901(b):

     M.R.E. 901(b)(1) -– “Testimony of witness with knowledge”
     was satisfied through Schmidt’s familiarity with the NMCI
     procedures;

     M.R.E. 901(b)(4) -– “Distinctive characteristics and the
     like” was satisfied as the computer data contained numerous
     references to Lubich’s personal computer information;

     M.R.E. 901(b)(9) -– “Process or system” was satisfied by
     Schmidt’s discussion regarding the NMCI process.

     Once this preliminary standard for reliability was

established, the defense had the opportunity to attack the

perceived weaknesses in the case through cross-examination of

Schmidt.   Indeed, Lubich’s counsel questioned Schmidt about the

possibility that someone else was sitting at a computer that


                                13
United States v. Lubich, No. 12-0555/NA

Lubich previously logged onto and entered the information

without her knowledge.   Defense counsel also questioned Schmidt

about whether any other forensic data was reviewed, whether they

sought forensic evidence from other individuals, and whether

there may have been other Internet history data associated with

the account that could have been deleted from the profile but

remained on hard drives that were not examined by NCIS.   Thus,

Lubich had the opportunity to confront Schmidt about this

evidence and attempt to diminish its impact on the members.

     We decline to adopt Lubich’s proposal that we develop a

detailed authentication analysis for computer data.8   There are

numerous scenarios in which this issue will arise and we see no

benefit in attempting to craft a “standard” test to analyze all

computer data situations.   We will continue to rely on the

military judge’s discretion to determine authenticity.    See

Blanchard, 48 M.J. at 310 (explaining that “[M.R.E.] 104 gives

discretion to the trial judge as to the manner in which he makes

preliminary determinations concerning admissibility of evidence”

and “reject[ing] appellant’s general argument that the military




8
  Lubich’s reliance on Harris is also misplaced. Harris involved
the authentication of a videotape under M.R.E. 901 utilizing the
“silent witness” theory. 55 M.J. at 436. There the court
established the authentication criteria for photos taken by an
automated camera. Id. at 438-40. That situation differs from
this case where Lubich concedes that the data was taken from her
Internet account.

                                14
United States v. Lubich, No. 12-0555/NA

judge erred by failing to strictly follow selected federal

decisions in making his authenticity determination.”).

     We hold that the military judge did not abuse her

discretion in admitting PEs 19 and 23.    Once these exhibits were

admitted, it was then up to the members to determine the true

authenticity and probative value of the evidence based on

Schmidt’s testimony.

                            Decision

     The decision of the United States Navy-Marine Corps Court

of Criminal Appeals is affirmed.




                               15